Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-8, 10 and 12-21 are pending and are presented for examination.  
Claims 1-8, 10 and 12-21 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claims 1 and 21, the specific limitations of “the rotor is attached to the output”, “sun gear as the input” and “either the planet gears revolve synchronously around the sun gear and the ring gear is arranged in a static manner, in which case the planet carrier or a structure attached to the planet carrier forms the output, to which the rotor is attached to rotate as one with the planet carrier”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-8, 10 and 12-20  are also allowable for depending on claim 1. 

With the amended claims, Bassis et al (US 20190186616 A1) has been considered.  
In case of claim 1, Bassis discloses a reduction gearbox, (Fig. 5, integrated structure) comprising: 
an input, configured to be attached to an input shaft (504), which has an input speed, 
an output (548), which rotates at an output speed that is lower than the input speed, 
a statically arranged component (housing 550, 560), 
an electric generator (motor 516 in vehicle traction has inherent ability) integrated into the reduction gearbox, the electric generator comprising a rotor and a stator (inherent elements), 
wherein the stator is attached to the statically arranged component to remain static (obvious matter by the name of stator), 
wherein the reduction gearbox is a planetary gearbox (520), comprising: 
a sun gear (528), which rotates around an axis of rotation of the planetary gearbox and is driven by a sun shaft, 
a plurality of planet gears (532), which are driven by the sun gear, 
a ring gear (540), which is in engagement with the plurality of planet gears, 
a planet carrier (544), which couples the planet gears to one another, 
a statically arranged planetary gearbox casing positioned at a radial exterior of the planetary gearbox; 
wherein: 
either the planet gears revolve synchronously around the sun gear and the ring gear is arranged in a static manner (Fig. 5), in which case the planet carrier or a structure attached to the planet carrier forms the output (548), to which the rotor is attached to rotate as one with the planet carrier.
Bassis not does explicitly describes an electric generator integrated into the reduction gearbox, but the electric motor (516, Fig. 5) can be considered as electric generator because motor in vehicle traction has inherent ability only by using it in electric generation mode.   
As interpreted above, Bassis not does teach “the rotor is attached to the output”, “a sun gear as the input”, and therefore failed to teach “the rotor is attached to rotate as one with the planet carrier”.
Claim 21 requires substantially same features. 
Prior arts further considered are listed in PTO-896.  

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834